UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1134



DAVID STANLEY,

                                              Plaintiff - Appellant,

          and


LAZARON VENTURES, INCORPORATED,

                                                           Plaintiff,

          versus


GERALD LEE GRAY; PAUL DARRELL SMITH; J. ROBERT
STUMP; J. JACK KENNEDY, JR.; CAROLINE STEVENS;
COMMUNITY BASED CORRECTIONS; COUNTY OF WISE,
VIRGINIA, a public entity; GREGORY KALLEN;
BEHAVIORAL    INTERVENTIONS,     INCORPORATED;
ANTHONY E. COLLINS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:06-cv-00031-jpj)


Submitted:   July 25, 2007                 Decided:   August 16, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
David Stanley, Appellant Pro Se. Carlene Booth Johnson, PERRY LAW
FIRM, PC, Dillwyn, Virginia; Daniel Robert Bieger, COPELAND &
BIEGER, PC, Abingdon, Virginia; George Walerian Chabalewski, James
Van Ingold, James Christian Stuchell, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; Tarek F.M. Saad, HOLLAND
& HART, LLP, Denver, Colorado; Michael Edward Anderson, MORRISON &
FOERSTER, LLP, McLean, Virginia; Mark B. Wiletsky, HOLLAND & HART,
Boulder, Colorado, for Appellees. Anthony E. Collins, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            David Kim Stanley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint, denying

his motions to amend his complaint and to name defendant John Doe,

and dismissing his state law claims without prejudice pursuant to

28 U.S.C. § 1367(c) (2000).        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       Stanley v. Gray, No. 2:06-cv-00031-jpj

(W.D. Va. Feb. 11, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 3 -